                 So Ordered.

Dated: January 28th, 2020


   1
   2
   3
   4
   5
   6
   7                            UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WASHINGTON
   8
   9                                                Case No. 20-00044 WLH11
        In re:                                      Chapter 11
  10
        CLAAR CELLARS, LLC.,                        AGREED SCHEDULING ORDER
  11
  12                    Debtors.                    [28 U.S.C. §586(a)(7)(iv)]
                                                    [11 U.S.C. §105(d)]
  13
  14             Based upon the Application by the Acting United States Trustee for approval of a

  15   scheduling order for this chapter 11 case, and subject to the debtor in possession’s reservation of
  16
       the right to file requests for extensions of the time as the circumstances of the case may require,
  17
       and good cause appearing,
  18
                 IT IS HEREBY ORDERED THAT
  19
  20                    1. The Debtor in Possession shall open its debtor in possession accounts ____
                                                                                                 open by

  21             January 31st, 2020 and close its prepetition accounts by January 31st, 2020.

  22                    2. The Debtor in Possession shall have insurance in place by January 31st, 2020
  23             and have the United States Trustee listed as a certificate holder and provide evidence of it
  24
                 to the United States Trustee by January 31st, 2020.
  25
       AGREED SCHEDULING ORDER                                                                Page 1
  26
  27
  28
        20-00044-WLH11             Doc 57   Filed 01/29/20     Entered 01/29/20 15:55:19         Pg 1 of 2
                     3. The Debtor in Possession shall file it motion for approval of employment of
 1
 2          counsel and its proposed accountant by February 14th, 2020.

 3                   4. Any leases or executory contracts shall be assumed or rejected by February 28,

 4          2020.
 5
                     5. Any Notice of Intent to Pay Insider Compensation shall be filed and served by
 6
            February 28, 2020.
 7
                     6. A plan and disclosure statement shall be filed by July 7th, 2020.
 8
 9
10                                            \\\End of Order\\\

11
     Presented by:
12
13    /s/ Gary W. Dyer
     GARY W. DYER, CSBA # 106701
14   Assistant U.S. Trustee
15
16
     _/s Steven Sackmann __________
17   Steven H. Sackmann, WSBA # 618
     Attorney for Debtor in Possession
18
19   _/s/ Toni Meacham____________
20   Toni Meacham, WSBA # 35068
     Attorney for debtor in possession
21   * Changes made by court
22
23
24
25
     AGREED SCHEDULING ORDER                                                                Page 2
26
27
28
      20-00044-WLH11         Doc 57      Filed 01/29/20    Entered 01/29/20 15:55:19          Pg 2 of 2
